*119OPINION ON PETITION POE REHEARING.
August 19, 1865.
SAWYER, J.
The first point made on petition for rehearing has been determined against petitioner in Emery v. San Francisco Gas Co. [28 Cal. 345], and the principles of that case must control this. Besides the assessment in this case was made according to value.
As to the second point, the state of facts disclosed by the record does not present the question. If it did, the point was not even suggested on the former hearing, and we should not, unless under very extraordinary circumstances, grant a rehearing to enable an appellant, after being defeated on his chosen ground, to renew the contest upon other points not before brought to the attention of the court or the respondent.
Rehearing denied.
We concur: Shatter, J.; Sanderson, C. J.; Currey, J.